Exhibit 10.2

FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”) is entered into as of May 15, 2013 by and among Exopack Holding
Corp., a Delaware corporation (“Holdings”), Exopack, LLC, a Delaware limited
liability company (“Exopack Op Co”), Cello-Foil Products, Inc., a Michigan
corporation (“Cello-Foil” and together with Exopack Op Co and any other Credit
Party (as defined in the Credit Agreement) that is approved by the US Lenders
(as defined in the Credit Agreement) to be a US Borrower hereunder, each,
individually, a “US Borrower” and, collectively and jointly and severally, the
“US Borrowers”), and Exopack-Newmarket, Ltd., an Ontario corporation (“Exopack
Canada”), Exopack Performance Films Inc., an Ontario corporation (“Performance
Films”, and together with Exopack Canada and any other Credit Party (as defined
in the Credit Agreement) that is approved by the Canadian Lenders (as defined in
the Credit Agreement) to be a Canadian Borrower hereunder, each, individually, a
“Canadian Borrower” and, collectively and jointly and severally, the “Canadian
Borrowers”, and together with the US Borrowers, each individually a “Borrower”
and collectively (but not jointly and severally) the “Borrowers”), the other
persons signatory hereto as Credit Parties, the Lenders signatory hereto,
General Electric Capital Corporation, a Delaware corporation, in its capacity as
US Agent for the US Lenders (“US Agent”), and GE Canada Finance Holding Company,
a Nova Scotia unlimited company, in its capacity as Canadian Agent for the
Canadian Lenders (“Canadian Agent”, and together with the US Agent, each
individually, an “Agent” and collectively, the “Agents”).


RECITALS


A.    Borrowers, the other Credit Parties, the Lenders party thereto from time
to time and Agents are parties to that certain Third Amended and Restated Credit
Agreement, dated as of May 31, 2011 (as amended, restated, supplemented or
modified from time to time, the “Credit Agreement”).


B.    Borrowers have requested that Requisite Lenders amend the Credit Agreement
in certain respects and Requisite Lenders have agreed to amend the Credit
Agreement, subject to the terms and conditions hereof.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:


A.    AMENDMENTS


1.    Amendments to Annex A. Annex A of the Credit Agreement is hereby amended
by amending and restating the following definitions in their entirety to read as
follows:


“Management Services Agreement” means the consulting agreement dated May 31,
2011 between Holdings and Sun Capital Partners Management IV, LLC, as in effect
on the Closing Date (other than immaterial amendments to add Affiliates of the
Sponsor as parties, so long as the amounts payable thereunder do not increase).


“Sponsor” means, collectively, Sun Capital Partners III, LP, Sun Capital
Partners III QP, LP, Sun Capital Partners IV, LP and Sun Capital Partners V, LP
or any other affiliated investment funds which are managed or controlled by [Sun
Capital Partners, Inc.] and which were formed or organized for the purpose of
making debt or equity investments in other portfolio companies in the ordinary
course of business.


“Restricted Payment” means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) the declaration or payment of the 2011 Dividend; (c) any payment on account
of the purchase, redemption, defeasance, sinking fund or other retirement of
such Credit Party’s Stock or any other payment or distribution made in respect
thereof, either directly or indirectly; (d) any payment or prepayment of
principal of, premium, if any, or interest,

1



--------------------------------------------------------------------------------

Exhibit 10.2

fees or other charges on or with respect to, and any redemption, purchase,
retirement, defeasance, sinking fund or similar payment and any claim for
rescission with respect to, any Subordinated Debt; (e) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Credit
Party now or hereafter outstanding; (f) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares of such Credit Party’s Stock or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; (g) any payment, loan, contribution, or
other transfer of funds or other property to any Stockholder of such Credit
Party other than payment of compensation in the ordinary course of business to
Stockholders who are employees of such Credit Party; and (h) any payment of
management fees (or other fees of a similar nature), out-of-pocket expenses in
connection therewith and indemnities payable in connection with any management
services, consulting or like agreement by such Credit Party to any Stockholder
of such Credit Party or its Affiliates (other than payment of management
services fees in the ordinary course of business to offset compensation expenses
of individual members of management of such Credit Party, any Stockholder of
such Credit Party or its Affiliates).


B.    CONDITIONS TO EFFECTIVENESS


Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrowers shall have no
rights under this Amendment, until Agents shall have received the following:


(a)    duly executed signature pages to this Amendment from the Requisite
Lenders, Borrowers, Agents and each Credit Party;


(b)    a duly executed amendment to the 2011 Term Loan B Credit Agreement, in
form and substance reasonably satisfactory to the Agents; and


(c)    payment of all reasonable and documented fees and expenses of Agents
owing as of the date hereof pursuant to the terms of the Credit Agreement,
including reasonable and documented fees and expenses of outside counsel to
Agents.


C.    REPRESENTATIONS


Each Credit Party hereby represents and warrants to Lenders and Agents that:


1.    The execution, delivery and performance by such Credit Party of this
Amendment (a) are within such Credit Party’s power; (b) have been duly
authorized by all necessary corporate, limited liability company or limited
partnership action; and (c) will not (i) violate or conflict with any laws,
rules, regulations or orders of any Governmental Authority or violate, conflict
with, result in a breach of, or constitute a default (with due notice or lapse
of time or both) under any Contractual Obligation or organizational documents of
any Credit Party or any of its Subsidiaries in each case, except if such
violations, conflicts, breaches or defaults have not had and would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) result in the creation of a Lien on any assets
of any Credit Party (other than Liens subject to the Intercreditor Agreement).


2.    This Amendment has been duly executed and delivered for the benefit of or
on behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general; and


3.    Both before and after giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing as of the date hereof.



2



--------------------------------------------------------------------------------

Exhibit 10.2

D.    OTHER AGREEMENTS


1.    Continuing Effectiveness of Loan Documents. As amended hereby, all terms
of the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Credit Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified and amended hereby. Upon the effectiveness of this Amendment such terms
and conditions are hereby deemed modified and amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified and amended hereby.


2.    Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by Borrowers of this Amendment and the consummation of the transactions
described herein, and ratifies and confirms the terms of the Guaranty to which
such Guarantor is a party with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby and all promissory
notes issued thereunder. Each Guarantor acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of Borrowers to the Lenders or any other obligation of
Borrowers, or any actions now or hereafter taken by the Lenders with respect to
any obligation of Borrowers, the Guaranty to which such Guarantor is a party (i)
is and shall continue to be a primary obligation of such Guarantor, (ii) is and
shall continue to be an absolute, unconditional, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms. Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of any
Guarantor under the Guaranty to which such Guarantor is a party.


3.    Acknowledgment of Perfection of Security Interest. Each Credit Party
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to Agents, on behalf of the Secured Parties, under the Credit
Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.


4.    Effect of Agreement. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrowers to the Lenders and Agents.
The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Lenders under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement.
This Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement.


5.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


6.    No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement and the other
Loan Documents or an accord and satisfaction in regard thereto.


7.    Costs and Expenses. Borrowers, jointly and severally, agree to pay on
demand all costs and expenses of Agents in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for Agents with
respect thereto.


8.    Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.



3



--------------------------------------------------------------------------------

Exhibit 10.2

9.    Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


10.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.


[remainder of page intentionally left blank; signature pages follow]





4



--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.


BORROWERS:


EXOPACK, LLC




By:                         
Name:
Title:




CELLO-FOIL PRODUCTS, INC.




By:                         
Name:
Title:




EXOPACK-NEWMARKET, LTD.




By:                         
Name:
Title:




EXOPACK PERFORMANCE FILMS INC.




By:                         
Name:
Title:




CREDIT PARTIES:


EXOPACK HOLDING CORP.




By:     
Name:
Title:





[Signature Page to First Amendment]

--------------------------------------------------------------------------------



EXOPACK KEY HOLDINGS, LLC




By:     
Name:
Title:




TPG GROUP HOLDING CORP.




By:     
Name:
Title:




TPG ENTERPRISES, INC.




By:     
Name:
Title:




CELLO-FOIL HOLDING CORP.




By:     
Name:
Title:




TPG (US), INC.




By:     
Name:
Title:




EXOPACK-THOMASVILLE, LLC




By:     
Name:
Title:




EXOPACK-HEBRON, L.L.C.




By:     
Name:
Title:

[Signature Page to First Amendment]



--------------------------------------------------------------------------------







EXOPACK-ONTARIO, INC.




By:     
Name:
Title:


    
EXOPACK-TECHNOLOGY, LLC




By:     
Name:
Title:




THE PACKAGING GROUP (CANADA) CORPORATION




By:     
Name:
Title:




    








EXOPACK ADVANCED COATINGS, LLC




By:     _    
Name:
Title:




INTELICOAT TECHNOLOGIES IMAGE PRODUCTS MATTHEWS LLC




By:         
Name
Title:



[Signature Page to First Amendment]



--------------------------------------------------------------------------------



GENERAL ELECTRIC CAPITAL
CORPORATION, as US Agent, US L/C Issuer,
a US Tranche A Lender and a US Tranche A1 Lender




By: ______________________________________
Name:
Title: Its Duly Authorized Signatory




GE CANADA FINANCE HOLDING COMPANY,
a Nova Scotia unlimited liability company, as Canadian Agent, Canadian L/C
Issuer, a Canadian Tranche A Lender and a Canadian Tranche A1 Lender




By:______________________________________
Name:
Title: Its Duly Authorized Signatory





[Signature Page to First Amendment]

